Order entered December 31, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00759-CV

   IN RE EPES TRANSPORT SYSTEM, INC. AND MARK LEFEBVRE,
                         RELATORS

             On Appeal from the 134th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-18-01998

                                  ORDER

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus.


                                         /s/   BILL WHITEHILL
                                               JUSTICE